*521Opinion op the Court by
Cheep Justice Sampson
Affirming.
The explosion of dynamite which caused the death of appellee’s decedent, Cornwell, also produced the death of Guy W. Smith. In that case, styled Louisville & Nashville Railroad Company v. Guy W. Smith’s Admr., we delivered an opinion on October 9, 1923, which is found in 203 Ky., page 513.
In appellant’s brief in the case at bar, it is said that, this is a companion case to that of the same appellant .against Guy W. Smith’s Administrator, appealed from the same county to the spring term, 1922, of this court, ■and inasmuch as both cases are governed by the same substantive law and were submitted to a jury on substantially the same identical instructions, we conceive that we can ■do no better than to adopt in this case the argument we made in this court in that case by attaching at the back ■ ■of this brief as part hereof our brief in the Smith case. ■Continuing the same brief says:
“While there are minor differences in the phraseology and otherwise, in the testimony given on the trial of this case from that given in the Smith case, in all material respects the testimony is the same in both cases. And under the law- as discussed in the Smith brief there is no difference in legal effect in the testimony in the two cases.”
In the opinion delivered in the Smith case we laid -down the rules of law governing injuries of this kind, and it would serve no useful purpose to reiterate them in this case or to point out the minor differences between the -evidence in the two cases. In the Smith case the judgment was affirmed because we found no error to the prejudice of the substantial rights of appellant railroad company. The same is true of this appeal.
Judgment affirmed.